
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.25


CONSULTING AGREEMENT


        Consulting Agreement ("Agreement") dated as of December 6, 2004, but
effective as provided in Paragraph 1(B), between UnitedGlobalCom, Inc., a
Delaware corporation, (the "Company") and Mark L. Schneider ("MLS") who resides
in London, England.

RECITALS

        MLS has agreed to serve as a consultant to the Company under the terms
of this Agreement as specifically requested from time to time by the Chief
Executive Officer of the Company. This Agreement is intended to describe the
entire relationship between MLS and the Company with respect to his consulting
services to the Company. MLS is simultaneously entering into a Severance,
Non-Competition, Waiver and Release Agreement (the "Severance Agreement") with
the Company that deals with, among other things, his resignation as an officer
of chello media N.V.

        The Company provides broadband communications services (which includes,
without limitation, any one or more of video programming and distribution,
interactive television, telephone and Internet access services) ("Broadband
Services") and operates related businesses throughout Europe and in other
countries.

AGREEMENT

        For good and valuable consideration, the receipt and sufficiency of
which are acknowledged, the Company and MLS agree as follows.

        1.    Term, Effectiveness.    

        (a)    Term.    The Company agrees to retain MLS and MLS agrees to serve
the Company for a period beginning on January 1, 2005 ending December 31, 2006
(the "Consulting Period"). (References in this Agreement to the "Consulting
Period" shall mean such two-year period, even if this Agreement is earlier
terminated pursuant to Section 5.)

        (b)    Effectiveness of Agreement.    This Agreement shall become
effective when the Severance Agreement described below becomes binding upon MLS,
but not earlier than December 31, 2004. If the Severance Agreement has not
become effective by January 1, 2005, this Agreement shall terminate.

        2.    Duties; Supervision.    For up to 90 days, including travel days,
each calendar year, MLS will consult with the Company with respect to Broadband
Services as specifically requested by the Chief Executive Officer ("CEO") of the
Company or such other officer of the Company as the Chief Executive Officer
shall from time-to-time designate as the officer responsible for the supervision
of MLS's services hereunder (the CEO or designated officer is referred to
hereafter as the "Executive Officer"). MLS shall report to the Executive Officer
with respect to MLS's services hereunder and shall be subject to the Executive
Officer's sole supervision. MLS may also provide services to entities in which
the Company owns, directly or indirectly, an equity interest ("Related
Companies") if specifically requested by the Executive Officer. MLS will also
act as the Company's designated director at the request of the Executive Officer
and agreement by MLS to so act, on the boards of one or more Related Companies
(the "Board Companies") so long as the Executive Officer requests that MLS so
act. In performing his duties hereunder, MLS will comply with applicable law and
the Company's Code of Conduct.

        3.    Compensation; Reimbursements.    

        (a)    Payments, Benefits.    The Company shall pay MLS an annual
consulting fee of Euro 450,000 during the Consulting Period in equal quarterly
installments, payable at the end of each calendar

1

--------------------------------------------------------------------------------



quarter for the preceding quarter. MLS shall be entitled to elect to continue
coverage, at the Company's expense, under the Company's health and dental
insurance for the period required by the Consolidated Omnibus Budget
Reconciliation Act ("COBRA"). If MLS is not entitled to COBRA coverage during
any period of this Agreement, the Company shall pay to MLS, as additional
compensation, a monthly amount sufficient to allow MLS to obtain coverage
comparable to what MLS was obtaining under COBRA. MLS will not be entitled to
participate in the Company's Tax Equalization Policy ("Equalization Policy") or
be entitled to any other benefits or perquisites provided by the Company to any
of its officers or directors. Business and travel expenses shall be consistent
with the Company's business expense policy.

        (b)    Office Expenses.    Until March 31, 2005, the Company will allow
MLS the use of office space and administrative support at the Company's offices.
During the remainder of the Consulting Period, the Company will reimburse MLS
for reasonable office expenses of comparable quality approved in advance by the
Executive Officer and incurred by MLS in London, England, including actual rent
incurred by MLS for office space leased by him, salary of a secretary, expenses
for office equipment and supplies, accounting services, an agreed upon
percentage of communications costs, consistent with the Company's business
expense policy, including cell phone and blackberry and the costs of forwarding
email and similar correspondence to MLS's new contact details for an appropriate
period of time to further a transition. MLS can use secretarial or other
services of the Company only with prior approval of the Executive Officer.

        (c)    SARs.    The 412,000 stock appreciation rights ("SARs") with a
base price of $2.87 and 412,000 SARs with a base price of $4.57 granted by the
Company to MLS on October 7, 2003, pursuant to its Equity Incentive Plan that
was effective September 1, 2003, (the "SARs Plan") that are held by MLS as of
the date of this Agreement and that are not vested pursuant to the Severance
Agreement, shall each vest in two equal annual installments on the anniversaries
of this Agreement. Vesting may be accelerated as provided in Paragraph 5(d). If,
as a result of changes in the tax laws in October 2004, the Company modifies the
Equity Incentive Plan for its employees in relation to the SARs granted in
October 2003, the Company will consider offering such modifications to MLS if
the Company determines that it is reasonable and appropriate and that it can do
so without any adverse legal or economic impact to the Company. If, as a result
of changes in the tax laws in October 2004, the Company modifies the Equity
Incentive Plan for its employees in relation to the SARs granted in
October 2003, but determines that MLS cannot participate in that modification
because of his status as a consultant, Company will consider a proposed
modification from MLS that would apply to him as a consultant, if the Company
determines that it is reasonable and appropriate and that it can do so without
any adverse legal or economic impact to the Company.

        (d)    Expenses.    The Company shall pay directly or reimburse MLS for
the reasonable amount of hotel, travel, entertainment and other expenses
necessarily incurred by MLS in the discharge of duties specifically assigned by
the Executive Officer hereunder and provided such duties and the expenses
associated with such duties are approved in advance by the Executive Officer,
upon submission and approval of written statements and bills in accordance with
the then regular procedures and standards of the Company for reimbursement of
expenses.

        (e)    No Director's Fees.    Unless specifically agreed otherwise,
during the Consulting Period, MLS will not be separately compensated by the
Company or any Related Company for his services as a director of the Board
Companies, but MLS will be entitled to reimbursement of expenses incurred in
performing his duties as a director of the Board Companies on the same basis
that employees of the Company and its Related Companies are reimbursed for
expenses that they incur as a director of the Board Companies.

2

--------------------------------------------------------------------------------



        4.    Tax Liability.    MLS will be responsible for any and all taxes
owed to any local, state and federal or foreign government agency as a result of
any payments received under this Agreement and such payments shall not be
subject to the Company's Tax Equalization Policy.

        5.    Termination.    

        (a)   If during the term of this Agreement either

        (i)    (A) the Company shall determine that it is desirable to terminate
this Agreement or (B) the Company shall breach any material term of this
Agreement and shall fail to correct such breach within 20 days after notice by
MLS to the Company of its commission of the breach; or

        (ii)   (A) MLS shall be convicted of a felony involving moral turpitude,
(B) MLS shall breach any material term of this Agreement, and shall fail to
correct such breach within 20 days after notice by the Company to MLS of such
breach, or (C) MLS shall desire to terminate this Agreement other than pursuant
to Subparagraph 5(a)(i)(B) above,

then, and in each such case, either the Company or MLS (whichever is applicable)
shall have the right to give notice of termination of MLS's services hereunder.
This Agreement and MLS's services hereunder shall terminate on the date
specified in such notice, which date shall not be sooner than the date such
notice is given.

        (b)   If MLS shall die or be adjudicated insane or incompetent during
the term of this Agreement, then this Agreement shall terminate on the date of
MLS's death or adjudication, as applicable.

        (c)   In the case of a termination pursuant to Subparagraph 5(a)(ii),
MLS shall be entitled to receive the compensation, benefits and reimbursements
(including, without limitation, payment of office expenses) at the rates and at
the times provided in Section 3 only to the date on which such termination is
effective and shall not thereafter be entitled to any compensation, benefits or
reimbursements under this Agreement and the remaining, unvested SARs shall be
forfeited as provided in the SARs Plan.

        (d)   In the case of a termination pursuant to Subparagraph 5(a)(i) or
Paragraph 5(b), (i) MLS or his personal representative shall be entitled to
receive MLS's compensation, including all the benefits and payments described in
Paragraph 3(a), after the date of termination at the rate and at the times
provided in Section 3 to the end of the Consulting Period and (ii) all SARs held
by MLS that are not vested as of the date of such termination shall immediately
vest. MLS shall be solely responsible for any adverse tax consequences resulting
from the vesting of SARs pursuant to this Agreement.

        6.    Confidentiality.    MLS agrees that during the Consulting Period
(otherwise than in the performance of his duties hereunder) and thereafter, he
shall use his reasonable efforts to prevent the public disclosure of any
confidential or proprietary information concerning the business, accounts or
finances of the Company or any Related Company that have come to his knowledge
during his employment or consulting services with the Company or any Related
Company, and which have not previously been publicly disclosed, except in
response to a valid order of a court or other governmental body of the United
States or otherwise required by applicable law, and only after providing the
Company notice and the opportunity to respond to such third parties regarding
such disclosure.

        7.    Delivery of Materials.    MLS agrees that at the request of the
Company upon the termination of this Agreement he will deliver to the Company
all documents, papers, materials and other property of the Company or any
Related Company relating to their affairs, which may then be in his possession
or under his control.

        8.    Remedies.    

        (a)   Upon any material breach by MLS of the terms of this Agreement,
the Company and any Related Company shall be entitled, in addition to any other
remedies available to it if it so elects, to institute and prosecute proceedings
at law or in equity to obtain damages with respect to such breach

3

--------------------------------------------------------------------------------



or to enjoin MLS from engaging in any activity in violation hereof. MLS agrees
that any breach or threatened breach by MLS of any of Sections 6 or 7 hereof may
cause immediate, irreparable injury to the Company and any affected Related
Company and that money damages may not provide an adequate remedy for any such
breach or threatened breach. Accordingly, MLS hereby agrees that upon any such
breach or threatened breach by him of such Sections the Company or any affected
Related Company shall be entitled, in addition to any other lawful remedies that
may be available to it, to seek injunctive relief.

        (b)   The Company and any Related Company may, in addition to the
remedies described in Paragraph 8(a), sue for damages for breach of this
Agreement by MLS.

        (c)   MLS agrees that his sole and exclusive remedy for any breach of
this agreement by the Company shall be the termination of this Agreement and,
upon such termination, the receipt by him of any amounts due him hereunder as
provided in Section 5.

        9.    Resignation from other Boards.    MLS hereby resigns from the
boards of directors or other governing bodies of each Related Company and as an
officer of each of them, and will resign as a director of any Board Company upon
request of the Executive Officer.

        10.    Independent Contractor.    MLS will serve, pursuant to this
Agreement, as an independent contractor and not as an employee of the Company or
any Related Company. MLS shall not be entitled to unemployment insurance
benefits, workers' compensation benefits or any other benefits not already
included herein provided to employees of the Company; the Company will not
withhold any taxes from MLS's compensation, nor will it make any FICA
contributions on MLS's behalf, and MLS is obligated to pay federal, state and
local income tax on any monies paid pursuant to this Agreement. Any and all tax
withholdings and estimated or other tax payments relating to MLS's compensation
under this Agreement will be solely the responsibility of MLS and MLS will
defend and indemnify the Company from and against any and all losses or
liabilities, including defense costs, arising out of MLS's failure to pay any
taxes due with respect to monies paid pursuant to this Agreement. Although no
currently required or anticipated, the Company reserves the right to withhold
taxes from monies paid pursuant to this Agreement if it legally required to do
so, and will notify MLS accordingly. This Agreement does not authorize MLS to
act for the Company as its agent or to make commitments on behalf of the
Company. MLS and the Company intend that an independent contractor relationship
be created by this Agreement, and nothing herein shall be construed as creating
an employer/employee relationship, partnership, joint venture or other business
group or concerted action. MLS shall not hold himself out as an agent of the
Company for any purpose, and shall have no authority to bind the Company to any
obligation whatsoever.

        11.    Publicity.    The Company and MLS shall mutually agree upon any
press release or similar public relations matters with respect to MLS's
resignation from the Company and the terms of this Agreement. The Company may,
however, make any press release or securities law filing or other disclosure
concerning this Agreement and the Severance Agreement that its counsel advises
is necessary or advisable without MLS's consent.

        12.    Survival.    The covenants, agreements, representations and
warranties contained in or made pursuant to this Agreement shall survive
termination of this Agreement as provided herein.

4

--------------------------------------------------------------------------------




        13.    Notices.    All notices to be given hereunder shall be deemed
duly given when delivered personally in writing, sent by fax to the numbers
provided below, or five days after mailed, certified mail, return receipt
requested, postage prepaid and addressed as follows:

        If to be given to the Company:

 
   
   
    UnitedGlobalCom, Inc.
4643 South Ulster Street
Suite 1300
Denver, Colorado 80237

Fax: (303) 770-8464
Attn: Chief Executive Officer
cc: Legal Department    

        If to be given to MLS:

 
   
   
    Mark L. Schneider    
 
 
UnitedGlobalCom, Inc.
4643 South Ulster Street
Suite 1300
Denver, Colorado 80237
Telephone: (303) 220-6605
Fax: (303) 770-3464
 
 

or to any such address or fax number as either of the parties may furnish to the
other in writing in accordance with this Section 13 except that notices of
change of address or fax number shall not be deemed given until received.

        14.    Miscellaneous.    This Agreement may not be amended nor may any
provision hereof be waived, except by an instrument in writing duly signed by
the party sought to be charged with such amendment or waiver, and constitutes
the entire agreement between the Company and MLS with respect to the subject
matter hereof.

        15.    Controlling Law, Venue.    This Agreement shall be interpreted,
governed and controlled by the internal laws of the State of Colorado, without
reference to principles of conflict of laws. Except to obtain injunctive relief
as provided in paragraph 8(a) above, any dispute arising out of or under this
Agreement shall be resolved in an arbitration proceeding brought under the
American Arbitration Association rules and procedures in effect at the time the
proceeding is initiated and shall be heard in Denver, Colorado. Executive hereby
consents to such jurisdiction and venue.

        16.    Taxes.    MLS agrees that he shall be solely responsible for all
taxes, additions to tax, penalties and interest of any kind resulting from the
actions contemplated by this Agreement and any other agreement associated with
this Agreement.

        17.    Governing Law.    This Agreement is governed by the laws of the
State of Colorado. Except as provided in paragraph 8(a) above, any dispute
arising out of or under this Agreement shall be resolved in an arbitration
proceeding brought under the American Arbitration Association rules and
procedures in effect at the time the proceeding is initiated and shall be heard
in Denver, Colorado. MLS hereby consents to such jurisdiction and venue.

5

--------------------------------------------------------------------------------




        18.    Approval.    This Agreement has been approved by the Compensation
Committee and the Related Party Committee of the Board of Directors of the
Company.

    UNITEDGLOBALCOM, INC.
 
 
By:
 
/s/  MICHAEL T. FRIES      

--------------------------------------------------------------------------------

        Name: Michael T. Fries         Title: President & Chief Executive
Officer
    
 
 
 
 
          /s/  MARK L. SCHNEIDER      

--------------------------------------------------------------------------------

Mark L. Schneider

6

--------------------------------------------------------------------------------





QuickLinks


CONSULTING AGREEMENT
